Citation Nr: 0300429	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  00-19 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
the residuals of a left hand injury.

2.  Entitlement to a rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1968 to November 1969.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

In a statement, dated in September 2002, the veteran's 
representative raised contentions to the effect that 
service connection is warranted for alcohol abuse, 
secondary to the veteran's service-connected PTSD.  That 
question has not been certified to the Board or otherwise 
developed for appellate purposes.  Accordingly, the Board 
has no jurisdiction over that question.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2001); 38 C.F.R. § 20.101 
(2001).  It is, therefore, referred to the RO for 
appropriate action.  


REMAND

From November 2000 to September 2002, many important items 
of evidence, including VA examination and treatment 
reports, have been aded to the claims folder.  Despite 
these additions, the RO has undertaken no further 
adjudication of the claims on appeal since November 2000.  
For this reason, the case must be remanded.

A review of the record discloses that the veteran's 
original claims folder was lost and replaced by a rebuilt 
folder.  The RO notified the veteran of that action in a 
May 2000 letter.  

Later in May 2000, the RO denied the veteran's claim of 
entitlement to a rating in excess of 10 percent for the 
residuals of a left hand injury, as well as his claim of 
entitlement to a rating in excess of 10 percent for PTSD.  
Evidence on file at that time consisted of VA medical 
records reflecting treatment from January 1981 to December 
1997.  The veteran disagreed with those decisions, and 
this appeal ensued.

Following its May 2000 decision, the RO received 
additional VA medical records reflecting treatment of the 
veteran from October 1997 through July 2000.  The RO 
scheduled the veteran for a VA psychiatric examination to 
determine the extent of his service-connected PTSD; 
however, he did not report for that examination.  After 
considering the additional evidence, the RO confirmed and 
continued its prior denials.  The veteran was notified of 
those actions in Supplemental Statements of the Case 
(SSOC's), issued in October and November 2000.

Since November 2000, the RO has received additional VA 
medical records, dated from July 2001 through August 2002.  
They include reports of VA hospitalizations from November 
to December 2001 and in August 2002, as well as reports of 
VA orthopedic examinations, performed in March 2001 and 
April 2002, and the report of a VA psychiatric 
examination, performed in May 2002.  It should be noted, 
however, that the discharge summary from the veteran's VA 
hospitalization in August 2002 has not been associated 
with the claims folder.

The evidence received since November 2000 shows that the 
veteran was treated or examined for various psychiatric 
disabilities, including PTSD, and for the residuals of his 
left hand injury.  With respect to his various psychiatric 
disabilities, the veteran has been assigned a GAF from 15 
through 65.  (GAF stands for global assessment of 
functioning which under the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) 
reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  The 
nomenclature in DSM IV has been specifically adopted by VA 
in the evaluation of mental disorders. 38 C.F.R. § 4.125, 
4.130 (2002)).  

The evidence received since November 2000 has not yet been 
considered by the RO.  Indeed, since November 2000, the RO 
has not issued any rating decisions with respect to either 
of the issues on appeal.

During the pendency of this appeal, there was a 
significant change in the law. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. 
§§ 5102, 5103, 5103A.  

In April 2001, the RO sent the veteran a letter notifying 
him of the enactment of the VCAA and of the potential 
impact on his claims for increased ratings for left hand 
disability and for PTSD.  That letter was returned by the 
Post Office as having an insufficient address.

In August 2001, the RO sent the veteran a letter notifying 
him of the VCAA and the potential impact on a claim which 
he had submitted for service connection.  That letter, 
however, did not address the veteran's claims which were 
pending for increased ratings.

In light of the foregoing, the Board is of the opinion 
that additional development is warranted prior to further 
appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO must send the veteran notice 
of the VCAA and its potential impact on 
his claims for increased ratings for 
his service-connected left hand 
disability and for his service-
connected PTSD.  

2.  The RO must request that the 
veteran identify the names and 
addresses of all health care providers 
who have treated and/or examined him 
for his service-connected left hand 
disability and/or for his service-
connected PTSD since August 2002.  
Those records must then be obtained and 
associated with the claims folder.  In 
so doing, the RO must inform the 
veteran of all records which it will 
obtain and of any records which it 
wants him to obtain.  In any event, the 
RO must obtain the discharge summary 
from the veteran's period of VA 
hospitalization in August 2002.  A 
negative reply or failure to reply to 
any request must be noted in writing 
and associated with the claims folder.

3.  When the actions in paragraphs 1 
and 2 have been completed and if the 
evidence is not adequate to rate the 
veteran's service-connected left hand 
disability, the RO must schedule him 
for an orthopedic examination to 
determine the extent of that 
disability.  All appropriate tests and 
studies must be performed and any 
indicated consultations must be 
scheduled.  The examiner must set forth 
the manifestations of the veteran's 
service-connected left hand disability 
and distinguish them from any other 
left hand disability found to be 
present.  The examiner must also 
describe the extent of any associated 
incoordination, weakened movement, 
and/or excess fatigability.  The 
examiner must also identify any 
objective evidence of pain or 
functional loss due to pain.  If the 
veteran has limitation of motion of the 
left hand, the physician examiner must 
render an opinion as to the degree of 
limitation, e.g., slight, moderate, or 
severe.  If the veteran has ankylosis 
of the left hand, the examiner must 
state whether it is favorable or 
unfavorable.  The examiner must also 
express an opinion as to whether there 
would be additional limits on 
functional ability during flare-ups (if 
the veteran describes flare-ups), and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups.  If this is 
not feasible, the examiner must so 
state.  Finally, the examiner must 
provide an opinion, with complete 
rationale, as to the effect, if any, of 
the veteran's service-connected left 
hand disability on the veteran's 
ability to obtain/retain substantially 
gainful employment.  The claims file 
must be made available to the examiner 
for review, and the examiner must 
verify that the claims file has, in 
fact, been reviewed.  

4.  When the actions in paragraph 1 and 
2 have been completed, the RO must 
schedule the veteran for a psychiatric 
examination to determine the extent of 
his service-connected PTSD.  All 
indicated tests and studies must be 
performed and any necessary 
consultations must be scheduled.  With 
respect to each of the symptoms 
identified in the criteria for 
evaluating mental disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002), 
the examiner must indicate whether such 
symptom is a symptom of the veteran's 
PTSD.  To the extent possible, the 
manifestations of the veteran's PTSD 
must be distinguished from those of any 
other psychiatric disorder found to be 
present.  The examiner must also 
provide a GAF based solely upon the 
PTSD and provide an explanation of the 
significance of the GAF score assigned.  
The examiner must also provide an 
opinion concerning the degree of social 
and industrial impairment resulting 
from the service-connected PTSD, to 
include whether it is at least as 
likely as not that PTSD renders the 
veteran unable to obtain or maintain 
substantially gainful employment.  The 
rationale for all opinions expressed 
must be provided.  The claims file must 
be made available to the examiner for 
review, and the examiner must verify 
that the claims file has, in fact, been 
reviewed.  

5.  When all of the requested actions 
have been completed, the RO should 
undertake any other indicated 
development and then readjudicate the 
issues of entitlement to increased 
rating for his service-connected 
residuals of a left hand injury and for 
his service-connected PTSD.  In so 
doing, the RO must ensure compliance 
with the recently enacted VCAA.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
he and his representative must be 
furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned 
to the Board for further appellate 
action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It should be 
noted, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372 - 373 (1999).



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


